By the Court.
The state of demand though not very intelligible, yet it is sufficiently so to show that it is a demand madé by the plaintiffs against the captain of a sloop, for the amount of the sales of a sloop load of brick, taken by him to New-York, and sold as agent to the plaintiffs, evidenced by a bill rendered; and whether one of the plaintiffs were part owner of the sloop or not, was of no importance, and therefore, the evidence properly rejected; the action must be considered as between principal and factor.
Judgment affirmed.